DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of retrieving data; adjusting measurements; predicting positions; calculating imminence; and causing an alert. The recited limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by the processor” or “by programming instructions encoded on anon-transitory computer readable media.”  That is, other than reciting “by the processor” or “by programming instructions encoded on anon-transitory computer readable media,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” or “by programming instructions encoded on anon-transitory computer readable media,” language, the claim encompasses a user performing the steps such as retrieving data and adjusting measurements and predicting position, all in the mind. The mere nominal recitation of a processor or a computer readable media does not take the claim limitations out of the mental process grouping.

With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by the processor” or “by programming instructions encoded on anon-transitory computer readable media” that performs the recited steps. These steps are recited at a high level of generality and merely automates the recited steps, therefore acting as a generic computer to perform the abstract idea. The processor and computer readable media of a client device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 13, and 20 recites the limitation "the boundary of a static obstruction" in line 15, line 14 and line 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term “imminent” in claims 1, 10, 13, 18, and 20 is a relative term which renders the claim indefinite. The term “imminent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one dictates as “imminent,” another may consider it delayed. Without an explicit definition as it might relate to, for example, an objective measure of time defined in light of the term “imminent,” the term remains subjective and renders the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis (US20130096814A1).
see Paragraph 0011 for a device for preventing collisions between a vehicle in motion on the ground, carrying the said collision prevention device, and obstacles), the method comprising: retrieving, from sensors on the ownship vehicle, position measurements for the ownship vehicle on the ground (see Paragraph 0120 for localization devices 10 usually installed on board a vehicle, such as a GPS, acronym for Global Positioning System, or an IRS, acronym for Inertial Reference System, can form part of the collision prevention device 1. The localization devices 10 allow the collision prevention computer 3 to be aware of the current position, of the current speed and of the current acceleration of the vehicle equipped with the collision prevention device 1) and for a dynamic obstacle on the ground (see Paragraph 0132 for the traffic information and the detection information are correlated so as to obtain the most reliable information possible on the obstructions (corresponds to both dynamic and static obstacles), such as their position and their speed, together with all the other information available); 
retrieving, by a processor on the ownship vehicle, mapping data from an airport map database that includes coordinate data for airport travel pathways (see Paragraph 0130 for the traffic information transmitted notably comprise a position, which can be expressed in latitude, longitude, or in Cartesian coordinates by an abscissa and an ordinate; see also Paragraph 0118 for the collision prevention device 1 can comprise a mapping database 8. The mapping database 8 can map the topography of an airport for example, in which case it is an airport mapping database 8. The airport mapping database 8 provides information on the positions of various airport infrastructures. The positions of the airport infrastructures can for example be displayed or used in order to identify obstacles. The airport infrastructures can notably be hangers, airport terminals, buildings, runways, aprons or taxiways) and coordinate data and dimension data for a static obstruction on an airport surface (see Paragraph 0132 for the airport data notably comprises information on positioning of the fixed infrastructures of the airport, together with a map of the runways, taxiways and aprons, for example. This airport map notably allows obstructions to be identified as being airport infrastructures and therefore their dimensions and positions to be specified); 
adjusting, by the processor, a position measurement for the ownship vehicle to a current ownship vehicle position based on coordinate data retrieved from the airport map database and historical aircraft movement data (see Paragraph 0169 wherein the safety margins are distances allowing one or more safety envelopes to be constructed as a function of geometrical characteristics of an equipped vehicle and of the movement of the equipped vehicle. The safety margins are for example settable by means of the man-machine interface 12. The safety margins can notably be stored (corresponds to historical aircraft movement data) in the vehicle configuration database 9; see also Paragraph 0164 wherein the conflict detection procedure takes into account the information relating to the consolidated obstructions, together with the airport data, the dimensions and geometry of the equipped vehicle and also its current position, its current speed and its current acceleration; see also Paragraph 0171 wherein depending on the movement parameters of the equipped vehicle 40, the safety envelope is adapted (corresponds to adjusting) in such a manner as to guarantee a sufficient level of safety of the equipped vehicle 40. The adaptations made on the safety envelope depend notably on the geometry of the equipped vehicle 40 and are therefore adapted to each vehicle type);
adjusting, by the processor, a position measurement for the dynamic obstacle to a current dynamic obstacle position based on coordinate data retrieved from the airport map database and historical aircraft movement data (see Paragraph 0175 wherein the time can also be determined as a function of a potential movement of the obstruction, if it is mobile. For example, the speed and also the direction of travel of the obstruction can be taken into account in order to determine a period of time remaining before penetration of the safety envelope by the obstruction; see also Paragraph 0016-0017 wherein a collision prevention computer notably carrying out the following processing operations: combining the obstacle localization data coming from the acquisition means); 
predicting, by the processor, a series of future positions for the ownship vehicle that are constrained by airport surface operation rules by estimating a next future position for the ownship vehicle using a previous estimated position, velocity, and heading of the ownship vehicle and adjusting the estimated next future position to a predicted next future position for the ownship vehicle based on coordinate data retrieved from the airport map database and historical aircraft movement data (see Paragraph 0163 wherein the objective of a conflict detection procedure is notably to determine situations of future proximity between the equipped vehicle and an obstruction; see also Paragraph 0165 wherein the conflict detection procedure takes into account the information relating to the consolidated obstructions, together with the airport data, the dimensions and geometry of the equipped vehicle and also its current position, its current speed and its current acceleration; see also Paragraph 0167 wherein the topography of the airport included in the airport data allows, for example, the connectivity of the taxiways, aprons or runways to be verified in order to avoid proximity alarms being generated when the equipped vehicle and another vehicle are moving over topographical elements with no possible intersection); 
predicting, by the processor, a series of future positions for the dynamic obstacle that are constrained by airport surface operation rules by estimating a next future position for the dynamic obstacle using a previous estimated position, velocity, and heading of the dynamic obstacle and adjusting the estimated next future position to a predicted next future position for the dynamic obstacle based on coordinate data retrieved from the airport map database and historical aircraft movement data (see Paragraph 0163 wherein the objective of a conflict detection procedure is notably to determine situations of future proximity between the equipped vehicle and an obstruction; see also Paragraph 0165 wherein the information relating to the consolidated obstructions notably allow a proximity distance to be calculated between the equipped vehicle and each obstruction detected. The information relating to the consolidated obstructions also allows a speed of approach between the equipped vehicle and each obstruction to be calculated); 
calculating, by the processor, whether a potential collision is imminent by estimating whether the predicted series of future positions for the ownship vehicle will intersect with the predicted series of future positions for the dynamic obstacle (see Paragraph 0168 wherein the main objective of the conflict detection procedure is to determine a level of danger associated with a conflict detected. The level of danger is determined by using for example three phases; see also Paragraph 0163 wherein the objective of a conflict detection procedure is notably to determine situations of future proximity between the equipped vehicle and an obstruction. These situations of proximity between the equipped vehicle and an obstruction may potentially put the equipped vehicle and the obstruction in danger of collision. These situations of proximity are also referred to as conflict situations); 
calculating, by the processor, whether a potential collision is imminent by estimating whether the predicted series of future positions for the ownship vehicle will intersect with the boundary of a static obstruction (see Paragraph 0175-76 wherein a third phase of the conflict detection procedure can for example be the evaluation of a period of time prior to penetration of the envelope by the obstruction. The time before penetration (corresponds to an intersection) can be determined as a function of the speed of the equipped vehicle and of its direction of travel, for example. The time can also be determined as a function of a potential (corresponds to future positions) movement of the obstruction, if it is mobile. For example, the speed and also the direction of travel of the obstruction can be taken into account in order to determine a period of time remaining before penetration of the safety envelope by the obstruction. The time before penetration then allows a level of danger for the equipped vehicle 40 to be evaluated; the conflict detection procedure can also calculate an inter-distance between the vehicle and an obstruction detected. This inter-distance is notably calculated between the obstruction and the element closest to the obstruction belonging to the geometry of the vehicle); 
and causing, by the processor, a collision alert to be displayed on a display device when the processor has determined that a potential collision between the ownship vehicle and the dynamic obstacle or static obstacle is imminent (see Paragraph 0206-0209 for a situation of penetration of the safety envelope by an obstruction, the man-machine interface 12 notably displays the region of penetration with the following information: a symbolism representing the level of alert attained during the penetration, this symbolism can be a display colour for the obstruction associated with each level of alert, for example, and a particular type of outline such as a solid line; an estimation of the inter-distance between the obstruction and the equipped vehicle, the inter-distance being calculated by the conflict detection procedure. Examples of displays of various elements of the situation are shown in FIGS. 4 a to 4 f; see Paragraph 0177 wherein a fifth step 25 is a step implementing an alert logic. An alert logic notably allows a level of priority of an alert to be determined. An alert is for example triggered on detection of a conflict situation by the conflict detection procedure implemented during the step for detection of conflict conditions 24. The level of priority of an alert can for example depend on the time before penetration calculated during the third phase of the conflict detection procedure).  
Regarding claim 2, Louis teaches the collision avoidance method of claim 1, wherein the adjusting a position measurement for the ownship vehicle to a current ownship vehicle position based on coordinate data retrieved from the airport map database and historical aircraft movement data comprises: estimating a current position for the ownship vehicle by adjusting a position measurement for the ownship vehicle to the nearest coordinate on a guidance line for an airport travel pathway (see Paragraph 0164 wherein the conflict detection procedure takes into account the information relating to the consolidated obstructions, together with the airport data, the dimensions and geometry of the equipped vehicle and also its current position, its current speed and its current acceleration; see also Paragraph 0171 wherein depending on the movement parameters of the equipped vehicle 40, the safety envelope is adapted (corresponds to adjusting) in such a manner as to guarantee a sufficient level of safety of the equipped vehicle 40. The adaptations made on the safety envelope depend notably on the geometry of the equipped vehicle 40 and are therefore adapted to each vehicle type; see also Paragraph 0167 wherein the topography of the airport included in the airport data allows, for example, the connectivity of the taxiways, aprons or runways to be verified in order to avoid proximity alarms being generated when the equipped vehicle and another vehicle are moving over topographical elements with no possible intersection; see also Paragraph 0073 wherein the combination of the localization data can use a weighted sum of the localization data coming, on the one hand, from the traffic computer and, on the other, from the detection data management system) and choosing the nearest coordinate as the current position when the nearest coordinate is less than or equal to a threshold distance away from the position measurement (see Paragraph 0158 wherein A third parameter C3 can be a distance between the vehicle and the obstruction detected, measured on the elements of the airport, over which the vehicle and, potentially, the obstruction travel. This distance is generally in the range between zero and three hundred metres. The elements of the airport can for example be a runway, an apron or a taxiway. The parameter C3 can also be defined in the form of a percentage by a nomogram such as that shown in FIG. 2 b...C3 can be equal to 100% when the distance is less than sixty metres, for example) and choosing the position measurement as the current position when the nearest coordinate is greater than a threshold distance away from the position measurement (see Paragraph 0158 wherein this distance is generally in the range between zero and three hundred metres. The elements of the airport can for example be a runway, an apron or a taxiway. The parameter C3 can also be defined in the form of a percentage by a nomogram such as that shown in FIG. 2 b. C3 can then be equal to 0% when the distance is greater than a hundred and twenty metres, the vehicle then being at a standard distance from the obstruction).  
Regarding claim 3, Louis teaches the collision avoidance method of claim 1, wherein the adjusting a position measurement for the ownship vehicle to a current ownship vehicle position based on coordinate data retrieved from the airport map database and historical aircraft movement data comprises: estimating a current position for the ownship vehicle by adjusting a position measurement for the ownship vehicle to the nearest coordinate on a guidance line for an airport travel pathway (see Paragraph 0164 wherein the conflict detection procedure takes into account the information relating to the consolidated obstructions, together with the airport data, the dimensions and geometry of the equipped vehicle and also its current position, its current speed and its current acceleration; see also Paragraph 0171 wherein depending on the movement parameters of the equipped vehicle 40, the safety envelope is adapted (corresponds to adjusting) in such a manner as to guarantee a sufficient level of safety of the equipped vehicle 40. The adaptations made on the safety envelope depend notably on the geometry of the equipped vehicle 40 and are therefore adapted to each vehicle type; see also Paragraph 0167 wherein the topography of the airport included in the airport data allows, for example, the connectivity of the taxiways, aprons or runways to be verified in order to avoid proximity alarms being generated when the equipped vehicle and another vehicle are moving over topographical elements with no possible intersection; see also Paragraph 0073 wherein the combination of the localization data can use a weighted sum of the localization data coming, on the one hand, from the traffic computer and, on the other, from the detection data management system) and choosing the nearest coordinate as the current position when the nearest coordinate is less than or equal to a threshold distance away from the position measurement (see Paragraph 0158 wherein a third parameter C3 can be a distance between the vehicle and the obstruction detected, measured on the elements of the airport, over which the vehicle and, potentially, the obstruction travel. This distance is generally in the range between zero and three hundred metres. The elements of the airport can for example be a runway, an apron or a taxiway. The parameter C3 can also be defined in the form of a percentage by a nomogram such as that shown in FIG. 2 b...C3 can be equal to 100% when the distance is less than sixty metres, for example) and choosing the position measurement as the current position when the nearest coordinate is greater than a threshold distance away from the position measurement (see Paragraph 0158 wherein this distance is generally in the range between zero and three hundred metres. The elements of the airport can for example be a runway, an apron or a taxiway. The parameter C3 can also be defined in the form of a percentage by a nomogram such as that shown in FIG. 2 b. C3 can then be equal to 0% when the distance is greater than a hundred and twenty metres, the vehicle then being at a standard distance from the obstruction).  
Regarding claim 4, Louis teaches the collision avoidance method of claim 2, wherein the threshold distance was determined based on historical aircraft movement data (see Paragraph 0169 wherein the safety margins are distances allowing one or more safety envelopes to be constructed as a function of geometrical characteristics of an equipped vehicle and of the movement of the equipped vehicle. The safety margins are for example settable by means of the man-machine interface 12. The safety margins can notably be stored in the vehicle configuration database 9).  
Regarding claim 5, Louis teaches the collision avoidance method of claim 2, wherein the threshold distance was determined based on statistics relating to historical taxi operation data on an airport surface (see Paragraph 0132 wherein the airport data notably comprises information on positioning of the fixed infrastructures of the airport, together with a map of the runways, taxiways and aprons, for example).  
Regarding claim 6, Louis teaches the collision avoidance method of claim 2, wherein the threshold distance is configurable for different airport surfaces, and the processor selects a corresponding threshold value for use based on a measured aircraft position (see Paragraph 0120 wherein the localization devices 10 allow the collision prevention computer 3 to be aware of the current position, of the current speed and of the current acceleration of the vehicle equipped with the collision prevention device 1. The position, the speed and the acceleration can form part of localization data for the vehicle. Since the collision prevention device 1 according to the invention is mainly designed to be used during the taxiing phases of the vehicle, and notably of aircraft, the localization devices 10 can be configured to have an operation adapted to a taxiing phase (corresponds to different airport surfaces)).  
Regarding claim 7, Louis teaches the collision avoidance method of claim 2, wherein the coordinate data retrieved from the airport map database comprises coordinate data for a guidance line for an airport travel pathway (see Figure 2c for guidance lines of different flight paths; see also Paragraph 0050 wherein the vehicle is for example an aircraft moving over an airport surface; see also Figure 3a for guidance lines of the safety envelope; see also Paragraph 0220-0222 wherein FIGS. 4 b to 4 f show various situations. The representation of a situation notably comprises a cartographic representation of the surface 60 of an airport for example. A cartographic representation of the surface 60 of an airport can notably comprise a runway 61, one or more aprons 62, one or more taxiways 63 and one or more buildings 600...FIG. 4 b shows various elements of a safety envelope 65 of the aircraft 64 with no nearby obstruction; see also Paragraph 0129 wherein The traffic information transmitted notably comprise a position, which can be expressed in latitude, longitude, or in Cartesian coordinates by an abscissa and an ordinate).  
Regarding claim 8, Louis teaches the collision avoidance method of claim 1, wherein the predicting a series of future positions for the ownship vehicle comprises predicting a series of future positions for the ownship vehicle by estimating a next future position using a previous estimated position, velocity, and heading of the ownship vehicle (see Paragraph 0115-0116 wherein the collision prevention computer 3 can also generate conflict resolution measures in order to remove the aircraft from a conflict situation (corresponds to future proximity or in other words, future positions, as taught in Paragraph 0163), in other words a potentially dangerous situation for the aircraft...a track provides information on positioning of a target detected by a radar system, the position being associated with a velocity vector of the target. The velocity vector of the target gives an estimation of the direction of travel of the target and of its speed. All of these tracks are delivered to the collision prevention computer 3 in the form of a set of relative bearings of the targets with respect to the position of the radar systems R1, R2, R3, R4; see Paragraph 0120 wherein the localization devices 10 allow the collision prevention computer 3 to be aware of the current position, of the current speed and of the current acceleration of the vehicle equipped with the collision prevention device 1. The position, the speed and the acceleration can form part of localization data for the vehicle), 
adjusting the estimated next future position to the nearest coordinate on the guidance line and choosing the nearest coordinate as a predicted next future position for the ownship vehicle when the nearest coordinate is less than or equal to the threshold distance away from the estimated next future position and choosing the estimated next future position as the estimated next future position for the ownship vehicle when the nearest coordinate is greater than a threshold distance away from the estimated next future position (see Paragraph 0161 wherein FIG. 2 c gives an example of a point of approach between two aircraft 33, 34. The two aircraft 33, 34 each respectively follow a different flight path 35, 36. The first flight path 35 comprises at least one intersection with the second flight path 36. The point of approach is a point on the first flight path 35 corresponding to a moment where the two aircraft 33, 34 are at a minimum distance 37 taking into account their motion over their respective flight paths 35, 36. The calculation of this point of approach is well known to those skilled in the art).  
Regarding claim 9, Louis teaches the collision avoidance method of claim 1, wherein the predicting a series of future positions for the dynamic obstacle comprises predicting a series of future see Paragraph 0126 wherein the detection information can be received in the form of a result of acquisition by a sensor or else in the form of targets generated by the sensor using acquisition results. A target can be defined by an azimuth angle, a distance between the target and the sensor, an elevation angle with respect to the ground, dimensions in distance or in angular opening, a speed value and a direction of travel. The sensor can identify the target as a function notably of the surface equivalent radar, or SER, of the target or of the type echo received. This identification information is then taken into account by the detection data management system 2; see also Paragraph 0116 wherein the velocity vector of the target gives an estimation of the direction of travel of the target and of its speed. All of these tracks are delivered to the collision prevention computer 3 in the form of a set of relative bearings of the targets with respect to the position of the radar systems R1, R2, R3, R4) and choosing the nearest coordinate as a predicted next future position for the dynamic obstacle when the nearest coordinate is less than or equal to the threshold distance away from the estimated next future position and choosing the estimated next future position as the estimated next future position for the dynamic obstacle when the nearest coordinate is greater than a threshold distance away from the estimated next future position (see Paragraph 0133-0137 wherein the obstruction consolidation step 23 therefore allows information output from various sources to be correlated, when these are available: the detection information output from the detection information acquisition step 21, given in a reference frame having the vehicle equipped with the collision prevention device 1 as reference point; the traffic information output from the traffic acquisition step 22. This information may be given in a reference frame other than the reference frame of the vehicle equipped with the collision prevention device 1, such as a geodesic reference frame for the positions; the airport mapping information given by the airport map).  
Regarding claim 10, Louis teaches the collision avoidance method of claim 1, wherein the calculating whether a potential collision is imminent comprises filtering out a nuisance alert of a potential collision that cannot occur because of travel path constraints imposed by airport surface operation rules on the ownship vehicle and/or the dynamic obstacle (see Paragraph 0227 wherein an alert of an advisory level can for example be used to keep a safety margin between the equipped vehicle and the obstruction responsible for the advisory level alert. As soon as an alert of the advisory type occurs, the ad hoc setting instructions for resolving the conflict relating to the advisory alert can allow the crew of the equipped vehicle, applying the setting instructions, to maintain a certain safety distance. These settings can for example be a speed to be maintained in order to keep the safety distance. The safety distance thus maintained is defined by inter-distance conditions between the equipped vehicle and the obstruction. The safety distance is therefore a function of the speed of approach between the equipped vehicle and the obstruction. The collision prevention device 1 thus allows a safety distance to be maintained between the equipped vehicle and the localized obstructions; see also Paragraph 0167 wherein the topography of the airport included in the airport data allows, for example, the connectivity of the taxiways, aprons or runways to be verified in order to avoid proximity alarms being generated when the equipped vehicle and another vehicle are moving over topographical elements with no possible intersection). 
Regarding claim 11, Louis teaches the collision avoidance method of claim 1, further comprising generating an aircraft protection zone around the current ownship vehicle position and the current dynamic obstacle position, and wherein: the predicting a series of future positions for the ownship vehicle comprises predicting a series of future positions for the aircraft protection zone around the current ownship vehicle position and predicted future ownship vehicle positions (see Paragraph 0169 wherein a safety envelope takes into account safety margins around the vehicle. The safety margins are distances allowing one or more safety envelopes to be constructed as a function of geometrical characteristics of an equipped vehicle and of the movement of the equipped vehicle. The safety margins are for example settable by means of the man-machine interface 12. The safety margins can notably be stored in the vehicle configuration database 9. The safety margins can be of the order of thirty to one hundred and twenty metres, for example);
and the predicting a series of future positions for the dynamic obstacle comprises predicting a series of future positions for the aircraft protection zone around the current dynamic obstacle position and predicted future dynamic obstacle positions (see Paragraph 0169 wherein the safety envelopes are for example protection volumes around the equipped vehicle. The penetration of a safety envelope by an obstruction causes the driver of the equipped vehicle to be warned of a risk of damage to the equipped vehicle).  
Regarding claim 13, see the corresponding limitations of claim 1.
Regarding claim 14, see the corresponding limitations of claim 2.
Regarding claim 15, see the corresponding limitations of claim 3.
Regarding claim 16, see the corresponding limitations of claim 8.
Regarding claim 17, see the corresponding limitations of claim 9.
Regarding claim 18, see the corresponding limitations of claim 10.
Regarding claim 19, see the corresponding limitations of claim 11.
Regarding claim 20, see the corresponding limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view Lafon (US20140303815A1).
Regarding claim 12, Louis teaches the collision avoidance method of claim 1, wherein the generating an aircraft protection zone around the current dynamic obstacle position comprises estimating a traffic aircraft size by tracking all taxiways on which the traffic aircraft has passed (see Paragraph 0072 wherein a geometrical description of the vehicle is for example a space-occupation circle of the vehicle. The size of the space-occupation circle is for example a function of the length and the width of the vehicle. The space-occupation circle is for example stored in a configuration database for the vehicle), identifying the wingspan range for the found taxiway category (see Paragraph 0119 wherein the configuration of a vehicle can, for example, be a numerical value representing the radius of a circle characterizing, for example, the space occupied by the vehicle as a function notably of its length and of its width), and generating an aircraft protection zone that is greater than or equal to the estimated traffic aircraft size (see Paragraph 0169 wherein the safety margins are distances allowing one or more safety envelopes to be constructed as a function of geometrical characteristics of an equipped vehicle and of the movement of the equipped vehicle).  
Louis fails to explicitly teach calculating the taxiway width for all tracked taxiways, selecting the minimum value from all calculated taxiway widths, checking the taxiway design criteria for the tracked taxiway with the minimum value to find the taxiway category and estimating the traffic aircraft size based on the maximum value of the identified wingspan range.
However, Lafon teaches calculating the taxiway width for all tracked taxiways, selecting the minimum value from all calculated taxiway widths, checking the taxiway design criteria for the tracked taxiway with the minimum value to find the taxiway category (see Paragraph 0043-0044 wherein by way of example, this information includes the names and the different types of taxiing elements, the categories of the retaining bars and the runways/taxiways that they protect, the lists of the stands, of the entrances to the parking areas etc. The directives sent by the ATC generally concern a destination and waypoints. By way of example, the destination can be a retaining bar in front of a runway entrance designated by its name and category (CAT I,II,III), a stand, a parking area, an apron or a taxiway. In the latter case, the path stops before the intersection that leads to this taxiway), and estimating the traffic aircraft size based on the maximum value of the identified wingspan range (see Paragraph 0035-0037 wherein a database 11 called “AMDB” generally in the ARINC 816 format and representing the airport area in which the aircraft is found. From this database, a computer establishes the connectivity graph representing said airport area; An aircraft data manager 12 including the main features of the aircraft such as its mass, its dimensions, its wingspan, its turning circle and its maximum authorized taxiing speed; A computer 13 of the optimal path, the function of which is to compute the optimal path by means of the data output by the directive integrator, the AMDB database and the aeroplane data manager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision prevention device system, as taught by Louis, using the taxiway criteria and wingspan range functionality, as taught by Lafon, for the purpose of enabling pilots to taxi in complete safety and effectively over an airport area (see Paragraph 0002 of Lafon).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stone (US20080109163A1) teaches a system and method for providing aircraft runway guidance. One delineated runway alert system for a host aircraft comprises: a processor for executing one or more instructions that implement one or more functions of the runway alert system; a data storage device including geographical runway information; a receiver for obtaining current location data of the host aircraft; an apparatus to provide a current heading of the host aircraft; a data entry device for receiving data indicating a desired runway; memory for storing the one or more instructions for execution by the processor to implement the one or more functions of the runway alert system to: receive the identity of the desired runway; provide an indicia of: the desired runway; and the position of the host aircraft in relation to the desired runway.
Lafon (US20140249739A1) teaches the general field of the invention is that of systems for aiding the guidance of a first aircraft travelling around an airport zone. The system according to the invention comprises: a set of databases comprising bulkiness and performance characteristics of the said first aircraft, geometric and technical characteristics of the airport zone and information about the air traffic in the immediate environment of the said first aircraft; calculation means making it possible to firstly determine a safety zone around the said first aircraft taking into account at least the position of the said 
Corwin (US20030004641A1) teaches systems, methods and protocol for assuring separation of aircraft during parallel approaches. The systems, methods and protocol function in cooperation with existing TCAS to facilitate approaches of multiple aircraft on closely-spaced parallel runways. The systems, methods and protocol utilize data transmissions from equipped aircraft to obtain tracking information which is used in separation algorithms to generate alerts to an observer of possible threats. The systems, methods and protocol facilitate parallel approaches to closely-spaced parallel runways under Instrument Approach Procedure.
Kastner (US5519618A) teaches an airport safety logic system includes a target state machine, a prediction engine, light-control logic, and alert logic. The target state machine receives a plurality of tracks, each of which includes information about an airport target object including a track number, position, velocity, acceleration, and a measure of the size of the airport target object. The target state machine also determines, for each track, a state of the airport target object at an airport including whether the object is stopped, taxi-ing, arriving, landing, aborting a landing, departing, or aborting a departure. The prediction engine utilizes, for each track, at least the position and the velocity of the object to predict a variety of things. The predictions include a maximum and a minimum distance the airport target object could travel in a period of time, and a maximum distance path and a minimum distance path the object could follow in that time period. The prediction engine also determines, if the state of the object is "arriving," whether the airport target object can land on a particular runway of the airport. The light-control logic controls runway-status lights of the airport based on the predictions and determinations made by the prediction logic. The alert logic determines if two or more objects are at 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665